                Case 3:20-cv-09203-EMC Document 51 Filed 07/02/21 Page 1 of 4



 1    JENNER & BLOCK LLP                                MORGAN & MORGAN
      Kate T. Spelman (Cal. Bar. No. 269109)            COMPLEX LITIGATION GROUP
 2    kspelman@jenner.com                               Michael F. Ram (Cal. Bar. No. 104805)
 3    633 West Fifth Street, Suite 3600                 mram@forthepeople.com
      Los Angeles, California 90071                     Marie N. Appel (Cal. Bar. No. 187483)
 4    Telephone:    213 239-5100                        mappel@forthepeople.com
      Facsimile:    213 239-5199                        711 Van Ness Avenue, Suite 500
 5                                                      San Francisco, CA 94102
      JENNER & BLOCK LLP                                Telephone:    415-358-6913
 6    Debbie L. Berman (pro hac vice)                   Facsimile:    415-358-6293
 7    dberman@jenner.com
      Wade A. Thomson (pro hac vice)                    Benjamin R. Osborn (pro hac vice)
 8    wthomson@jenner.com                               ben@benosbornlaw.com
      353 N. Clark Street                               102 Bergen St.
 9    Chicago, Illinois 60654-3456                      Brooklyn, NY 11201
      Telephone:     312 222-9350                       Telephone:     347-645-0464
10
      Facsimile:     312 527-0484
11                                                      Attorneys for Plaintiffs and the Proposed Class
      Attorneys for Defendant PeopleConnect, Inc.
12

13                                  UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15                                       SAN FRANCISCO DIVISION

16   MEREDITH CALLAHAN AND LAWRENCE                     Case No. 3:20-cv-09203-EMC
     GEOFFREY ABRAHAM, on behalf of themselves
17   and all others similarly situated,
                                                        JOINT STIPULATION TO CONTINUE
18                                                      HEARING ON PEOPLECONNECT’S
                                 Plaintiffs,            MOTIONS TO DISMISS, STRIKE, AND
19                                                      STAY DISCOVERY
           v.
20
     PEOPLECONNECT, INC., a Delaware
21   Corporation,

22                               Defendant.

23

24

25

26

27

28
                                             JOINT STIPULATION
                                          Case No. 3:20-cv-09203-EMC
                 Case 3:20-cv-09203-EMC Document 51 Filed 07/02/21 Page 2 of 4



 1          Pursuant to Local Rules 6-1 and 6-2, PeopleConnect, Inc. (“Defendant”) and Meredith Callahan,
 2   Lawrence Geoffrey Abraham, on behalf of themselves and others similarly situated (“Plaintiffs”), by and
 3   through their undersigned counsel, hereby stipulate to continue the date of the upcoming hearing on
 4   Defendant’s Motions to Dismiss, Strike, and Stay Discovery. In support of this stipulation, the parties

 5   stipulate to the following:

 6          1.       Defendant filed Motions to Dismiss, Strike, and Stay Discovery (“Motions”) on March 19,

 7   2021, noticed to be heard on April 29, 2021. (ECF No. 26; ECF No. 28).

 8          2.       On March 30, 2021, the Court granted the parties’ joint stipulation to extend Plaintiffs’
 9   deadline to respond to the Motions and rescheduled the hearing date for May 13, 2021. (ECF No. 31).

10          3.       On April 21, 2021, the Court issued an order indicating that the only issue it would hear at
11   the May 13, 2021 hearing was whether the case should be compelled to arbitration, and stating that it would
12   address the remaining issues in the Motions after it resolved the arbitration issue. (ECF No. 34).
13          4.       On May 13, 2021, the Court heard arguments from counsel regarding Defendant’s motion
14   to compel arbitration. (ECF No. 39).
15          5.       On May 18, 2021, the Court denied Defendant’s motion to compel arbitration. (ECF No.
16   40).
17
            6.       On May 18, 2021, after issuing its order denying Defendant’s motion to compel arbitration,
18
     the Court re-set the Motions hearing for June 24, 2021. (ECF No. 41).
19
            7.       On June 2, 2021, the Court issued a notice rescheduling the Motions hearing from June 24,
20
     20201, to July 9, 2021. (ECF No. 46).
21
            8.       On June 16, 2021, Defendant filed its notice of appeal to the Ninth Circuit of the Court’s
22
     order denying Defendant’s motion to compel arbitration. (ECF No. 47).
23
            9.       On July 1, 2021, Defendant filed a motion to stay proceedings pending appeal of the Court’s
24
     decision to deny Defendant’s motion to compel arbitration. Plaintiffs through their counsel intend to
25
     oppose Defendant’s motion to stay pending appeal. In its motion, Defendant indicated that it was
26
     unavailable for the July 9, 2021 Motions hearing date. (ECF No. 49).
27

28                                                         2
                                                JOINT STIPULATION
                                             Case No. 3:20-cv-09203-EMC
              Case 3:20-cv-09203-EMC Document 51 Filed 07/02/21 Page 3 of 4



 1          10.     On July 2, 2021, the Court rescheduled the Motions hearing from July 9, 2021, to July 12,
 2   2021. (ECF No. 50).
 3          11.     Defendant’s counsel is unavailable the weeks of July 12, 2021, and July 19, 2021, due to
 4   previously-scheduled work commitments. Plaintiff’s counsel is unavailable on July 26, 2021 due to
 5   previously-scheduled travel.
 6          12.     For these reasons, upon electronic conferral, the parties agreed to seek a continuance of the
 7   Motions hearing from July 12, 2021, to a date most convenient for the Court between July 27 and July 30,
 8   2021. If the Court is unavailable between July 27, 2021, and July 30, 2021, the parties request that the
 9   Motions hearing proceed as currently scheduled on July 12, 2021, at 1:00pm.
10          13.     The Motions hearing date was previously rescheduled as identified above.
11          The parties therefore respectfully request that this Court reschedule the July 12, 2021 Motions
12   hearing to a date most convenient for the Court between July 27, 2021, and July 30, 2021, to the extent the
13   Court has availability during that time.
14

15

16   Dated: July 2, 2021                                     Dated: July 2, 2021
17
         JENNER & BLOCK LLP                                       BEN OSBORN LAW
18
     By: /s/ Kate T. Spelman                                 By: /s/ Benjamin R. Osborn
19           Kate T. Spelman                                         Benjamin R. Osborn
20

21                                        SIGNATURE ATTESTATION

22   Pursuant to Local Rule 5-1(i), I hereby attest that concurrence in the filing of this document has been

23   obtained from each of the other Signatories.

24   Dated: July 2, 2021                                  /s/ Kate T. Spelman
                                                          Kate T. Spelman
25

26

27

28                                                        3
                                               JOINT STIPULATION
                                            Case No. 3:20-cv-09203-EMC
            Case 3:20-cv-09203-EMC Document 51 Filed 07/02/21 Page 4 of 4



 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3   Dated: __________________
                                                     _____________________________
 4                                                   Judge Edward M. Chen
 5                                                   United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              4
                                     JOINT STIPULATION
                                  Case No. 3:20-cv-09203-EMC
